DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-09-27. Claims 1-27 are pending, following Applicant's addition of claims 21-27.  Claims 1, 10, 20 is/are independent.
Applicant's arguments/amendments have been fully considered, but are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant’s arguments concerning the new claims have been fully considered but are moot in view of the new ground(s) of rejection.
With respect to claim(s) 1 (see page(s) 11-13 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20130227660 to Murakami et al. (hereinafter "Murakami '660") in view of in view of U.S. Publication 20130132854 to Raleigh et al. (hereinafter "Raleigh '854") in view of U.S. Publication 20130060942 to Ansari et al. (hereinafter "Ansari '942")) does not disclose:
operating a first customer premises device, having a security association with a network device, to monitor to detect one or more new devices on a local customer premises network, said first customer premises device being located on said local customer premises network;

However, listening for messages transmitted by a device on a network is an effective way of "monitoring to detect one or more new devices".  Consistent with the broadest reasonable interpretation, this limitation reads on the signal monitoring behavior of Murakami '660  [Murakami '660 ¶ 0021-0024, 0040-0043, Figs. 5-6].
The checking step must be read in context with the monitoring step.  To be sure Murakami '660 determines only that the device is connected, not whether it is "new".  However, Ansari '942 determines whether a detected device is new and performs an initial registration [Ansari '942 ¶ 0105, 0185-0188].  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's characterization of Ansari '942 as "relat[ing] to the gateway device function of providing such [user] devices with IP addresses" is not well taken, as Ansari '942 ¶ 0105 lists at least nineteen functions performed by the gateway, which extend well beyond mere DHCP or NAT service.  A person of ordinary skill in the art reading Ansari '942 would indeed learn that new devices need additional attention in the form of registration and management [Ansari '942 ¶ 0185-0188].  Such a person of ordinary skill in the art would naturally apply this schema to the registration and setup of devices in Murakami '660.  Accordingly, Applicant's argument is unpersuasive.
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1 and have been considered as detailed above.

Claim Interpretation
Throughout the claims, consistent with the broadest reasonable interpretation, Examiner interprets the term "first device" (e.g., in claim 22) to refer to the antecedent "first customer premises device".

Summary of Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.
		
Claim No.
Murakami '660 in view of Raleigh '854 in view of Ansari '942 
Murakami '660 in view of Raleigh '854 in view of Ansari '942 in view of Cholas '897 
Murakami '660 in view of Raleigh '854 in view of Ansari '942 in view of Sing '642 
Murakami '660 in view of Raleigh '854 in view of Ansari '942 in view of Sing '642 in view of Beser '102
1
[Wingdings font/0xFC]



2
[Wingdings font/0xFC]



3
[Wingdings font/0xFC]



4
[Wingdings font/0xFC]



5
[Wingdings font/0xFC]



6


[Wingdings font/0xFC]

7


[Wingdings font/0xFC]

8


[Wingdings font/0xFC]

9


[Wingdings font/0xFC]

10
[Wingdings font/0xFC]



11
[Wingdings font/0xFC]



12
[Wingdings font/0xFC]



13
[Wingdings font/0xFC]



14


[Wingdings font/0xFC]

15


[Wingdings font/0xFC]

16


[Wingdings font/0xFC]

17


[Wingdings font/0xFC]

18


[Wingdings font/0xFC]

19



[Wingdings font/0xFC]
20
[Wingdings font/0xFC]



21
[Wingdings font/0xFC]




[Wingdings font/0xFC]



23
[Wingdings font/0xFC]
[Wingdings font/0xFC]


24




25
[Wingdings font/0xFC]



26
[Wingdings font/0xFC]



27
[Wingdings font/0xFC]





Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10-13, 20-22, 24-27 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20130227660 to Murakami et al. (hereinafter "Murakami '660") in view of in view of U.S. Publication 20130132854 to Raleigh et al. (hereinafter "Raleigh '854") in view of  U.S. Publication 20130060942 to Ansari et al. (hereinafter "Ansari '942").  Murakami '660 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Raleigh '854 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Ansari '942 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Murakami '660 discloses a communications method (gateway obtains authentication for terminal device from connectivity server 5 / registration server 3 [Murakami '660 ¶ 0040, 0057, Abstract])
Murakami '660 discloses operating a first customer premises device, having a security association with a network device, to monitor to detect one or more new devices on a local customer premises network, said first customer premises device being located on said local customer premises network (gateway registers with connectivity server 5 / registration server 3 and obtains SECRET#1 [Murakami '660 ¶ 0032-0039, 0057, Fig. 4]; gateway detects request from terminal device for registration [Murakami '660 ¶ 0021, 0040-0043, Figs. 5-6]; gateway 2 monitors and controls all signals from devices on home network 6 to outside network 7 [Murakami '660 ¶ 0021-0024])
Murakami '660 does not disclose checking, at the first customer premises device, to determine whether a new device was detected on the local customer premises network
However, Murakami discloses detecting, at the first customer premises device, transmissions from a new device was detected on the local customer premises network (gateway detects request from terminal device for registration [Murakami '660 ¶ 0021, 0040-0043, Figs. 5-6]; gateway 2 monitors and controls all signals from devices on home network 6 to outside network 7 [Murakami '660 ¶ 0021-0024])
Murakami '660 does not disclose in response to said checking determining that a new device was detected on the local customer premises network, operating the first customer premises device to check with the network device whether the new device is already registered, said new device being a second device that does not have a security association with the network device
However, Murakami discloses in response to said new device transmitting on the local customer premises network, operating the first customer premises device to check with the network device whether the new device is already registered, said new device being a second device that does not have a security association with the network device (gateway sends source address of terminal device to registration server 3, which determines whether terminal is already registered [Murakami '660 ¶ 0042]; gateway sends security information to terminal device only "Upon receiving the message indicating a positive response from the registration server 3" [Murakami '660 ¶ 0048, Figs. 5-6; see also ¶ 0052-0054]; "terminal device that has no identifier and secret value used for authentication by the connectivity server 5" [Murakami '660 ¶ 0041])
Murakami '660 discloses operating the first customer premises device to receive security information intended for said second device from said network device (connectivity server 5 / registration server 3 sends security information to gateway for terminal device [Murakami '660 ¶ 0044-0055, Figs. 5-6])
Murakami '660 does not disclose operating the network device to update a first customer record, in which the first customer premises device is associated with a first customer account, to associate said second device with the first customer account
However, Murakami discloses operating the network device to update a first customer record, in which the first customer premises device is associated with a first customer record, to associate said second device with the first customer record (registers new premises devices in association with customer record to provide connectivity updates for all devices on the record [Murakami '660 ¶ 0021-002, 0041, Figs. 5-6]; connectivity server 5 / registration server 3 stores GUID#2, SECRET#2, and ADDRESS#1 for terminal device [Murakami '660 ¶ 0054, 0057]; registers (or not) devices in association with customer record for customer premises 200 [Murakami '660 ¶ 0003-0005, Fig. 7])
Murakami '660 discloses operating the first customer premises device to provide said security information to said second device to thereby create a security association between said network device and said second device (gateway provides GUID and SECRET to terminal device [Murakami '660 ¶ 0044-0055, Figs. 5-6])
Further:
Raleigh '854 discloses operating the network device to update a first customer record, in which the first customer premises device is associated with a first customer account, to associate said second device with the first customer account (system for letting subscribers manage devices and accounts for service plans [Raleigh '854 Abstract, ¶ 0895-0896, Fig. 15C])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 with the user control of accounts and devices [Raleigh '854 Abstract, ¶ 0895-0896, Fig. 15C] of Raleigh '854 to arrive at an apparatus, method, and product including:
operating the network device to update a first customer record, in which the first customer premises device is associated with a first customer account, to associate said second device with the first customer account
A person having ordinary skill in the art would have been motivated to combine them at least because user control of accounts and devices would provide a convenient, flexible, and low cost method of managing which devices partake of which accounts and groups [Raleigh '854 Abstract, ¶ 0895-0896, Fig. 15C].  A person having ordinary skill in the art would have been 
Further:
Ansari '942 discloses checking, at the first customer premises device, to determine whether a new device was detected on the local customer premises network (home gateway identifies new devices on local network, requests configuration files from remote server, configures new devices, and acts as registrar for new devices [Ansari '942 ¶ 0105, 0185-0188])
Ansari '942 discloses in response to said checking determining that a new device was detected on the local customer premises network, operating the first customer premises device to check with the network device whether the new device is already registered, said new device being a second device that does not have a security association with the network device (home gateway identifies new devices on local network, requests configuration files from remote server, configures new devices, and acts as registrar for new devices [Ansari '942 ¶ 0105, 0185-0188])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 with the home network management by gateway of Ansari '942 to arrive at an apparatus, method, and product including:
checking, at the first customer premises device, to determine whether a new device was detected on the local customer premises network
in response to said checking determining that a new device was detected on the local customer premises network, operating the first customer premises device to check with the network device whether the new device is already registered, said new device being a second device that does not have a security association with the network device
A person having ordinary skill in the art would have been motivated to combine them at least because having the known and trusted gateway identify new devices would reduce burden on the central server and give more authority to the home network gateway to manage its own local network [Ansari '942 ¶ 0105, 0185-0188].  A person having ordinary skill in the art would have been further motivated to combine them at least because Ansari '942 teaches [Ansari '942 ¶ 0105, 0185-0188] modifying a device registration system [Murakami '660 ¶ 0040-0055, Abstract] such as that of Murakami '660 to arrive at the claimed invention; because doing so constitutes use of a known technique (home network management by gateway [Ansari '942 ¶ 0105, 0185-0188]) to improve similar devices and/or methods (device registration system [Murakami '660 ¶ 0040-0055, Abstract]) in the same way; because doing so constitutes applying a known technique  (home network management by gateway [Ansari '942 ¶ 0105, 
Per claim 2 (dependent on claim 1):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Murakami '660 discloses operating the first customer premises device to monitor to detect one or more new devices on the local customer premises network includes operating the first customer premises device to monitor the local customer premises network for a signal communicating a device identifier of a device which was not previously on the local customer premises network (gateway detects request from terminal device for registration [Murakami '660 ¶ 0021, 0040-0043, Figs. 5-6]; gateway sends source address of terminal device to registration server 3, which determines whether terminal is already registered [Murakami '660 ¶ 0042]; gateway 2 monitors and controls all signals from devices on home network 6 to outside network 7 [Murakami '660 ¶ 0021-0024])
Murakami '660 discloses said local customer premises network is located at a first customer premises and said network device is located outside said first customer premises (gateway registers with connectivity server 5 / registration server 3 and obtains SECRET#1 [Murakami '660 ¶ 0021, 0032-0039, 0057, Fig. 4, Fig. 1])
Per claim 3 (dependent on claim 1):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Murakami '660 does not disclose said first customer account corresponds to a first customer premises where said first customer premises device and said local customer premises network are located
However, Murakami discloses said first customer record corresponds to a first customer premises where said first customer premises device and said local customer premises network are located (registers (or not) devices in association with customer record for customer premises 200 [Murakami '660 ¶ 0003-0005, Fig. 7]
Murakami '660 does not disclose operating the network device to update a first customer record, in which the first customer premises device is associated with a first customer account, to associate said second device with the first customer account includes indicating in the first customer record that the second device, in addition to the first customer premises device, is entitled to receive services corresponding to the first customer account in accordance with a contract between a first customer and a service provider
However, Murakami discloses operating the network device to update a first customer record, in which the first customer premises device is associated with a first customer record , to associate said second device with the first customer record includes indicating in the first customer record that the second device, in addition to the first customer premises device, is entitled to receive services corresponding to the first customer record in accordance with a contract between a first customer and a service provider (registers new premises devices in association with customer record to provide connectivity updates for all devices on the record [Murakami '660 ¶ 0021-002, 0041, Figs. 5-6]; connectivity server 5 / registration server 3 stores GUID#2, SECRET#2, and ADDRESS#1 for terminal device [Murakami '660 ¶ 0054, 0057]; registers (or not) devices in association with customer record for customer premises 200 [Murakami '660 ¶ 0003-0005, Fig. 7])
Further:
Raleigh '854 discloses said first customer account corresponds to a first customer where said first customer premises device and said local customer premises network are located (system for letting subscribers manage devices and accounts for service plans [Raleigh '854 Abstract, ¶ 0895-0896, Fig. 15C])
Raleigh '854 discloses operating the network device to update a first customer record, in which the first customer premises device is associated with a first customer account, to associate said second device with the first customer account includes indicating in the first customer record that the second device, in addition to the first customer premises device, is entitled to receive services corresponding to the first customer account in accordance with a contract between a first customer and a service provider (system for 
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 with the user control of accounts and devices [Raleigh '854 Abstract, ¶ 0895-0896, Fig. 15C] of Raleigh '854 to arrive at an apparatus, method, and product including:
said first customer account corresponds to a first customer premises where said first customer premises device and said local customer premises network are located
operating the network device to update a first customer record, in which the first customer premises device is associated with a first customer account, to associate said second device with the first customer account includes indicating in the first customer record that the second device, in addition to the first customer premises device, is entitled to receive services corresponding to the first customer account in accordance with a contract between a first customer and a service provider
Per claim 4 (dependent on claim 1):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Murakami '660 does not disclose prior to the first customer premises device detecting said second device, creating, at the first customer premises device, said security association between said first customer premises device and said network device based on at least one of i) first device identification information and information indicating that the first customer premises device is authorized to be used with the first customer account corresponding to the first customer premises (e.g., as in the case where a particular device is leased or provided by the service provider who also operates the network device) or ii) based on account identification information and authentication information provided by said first customer premises device to the network device
However, Murakami discloses prior to the first customer premises device detecting said second device, creating, at the first customer premises device, said security association between said first customer premises device and said network device based on at least one of i) first device identification information and information indicating that the first customer premises device is authorized to be used with the first customer record corresponding to the first customer premises (e.g., as in the case where a particular device is leased or provided by the service provider who also operates the network device) or ii) based on record identification information and authentication information provided by said first 
Further:
Raleigh '854 discloses prior to the first customer premises device detecting said second device, creating, at the first customer premises device, said security association between said first customer premises device and said network device based on at least one of i) first device identification information and information indicating that the first customer premises device is authorized to be used with the first customer account or ii) based on account identification information and authentication information provided by said first customer premises device to the network device (system for letting subscribers manage devices and accounts for service plans [Raleigh '854 Abstract, ¶ 0895-0896, Fig. 15C])

For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 with the user control of accounts and devices [Raleigh '854 Abstract, ¶ 0895-0896, Fig. 15C] of Raleigh '854 to arrive at an apparatus, method, and product including:
prior to operating the first customer premises device to detect said second device, creating said security association between said first customer premises device and said network device based on at least one of i) first device identification information and information indicating that the first customer premises device is authorized to be used with the first customer account corresponding to the first customer premises (e.g., as in the case where a particular device is leased or provided by the service provider who also operates the network device) or ii) based on account identification information and authentication information provided by said first customer premises device to the network device
Per claim 5 (dependent on claim 3):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference
Murakami '660 discloses operating the first customer premises device to add the second device to a list of registered devices which the first customer premises device knows are attached to the local customer premises network (registers new premises devices in association with customer record to provide connectivity updates for all devices on the record [Murakami '660 ¶ 0021-002, 0041, Figs. 5-6]; connectivity server 5 / registration server 3 stores GUID#2, SECRET#2, and ADDRESS#1 for terminal device [Murakami '660 ¶ 0054, 0057])
Per claim 10 (independent):
Murakami '660 discloses a communications system comprising a first customer premises device, having a security association with a network device, including a processor (processor(s), memory, computer readable media, storage, executable instructions [Murakami '660 ¶ 0011-0012, 0025, 0029, 0058]; gateway registers with connectivity server 5 / registration server 3 and obtains SECRET#1 [Murakami '660 ¶ 0032-0039, 0057, Fig. 4])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 10):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 10):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 12):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (independent):
Murakami '660 discloses a non-transitory computer readable medium including machine executable instructions which when executed by a processor of a first customer premises device, which has a security association with a network device, causes the processor to control the first customer premises device (processor(s), memory, computer readable media, storage, executable instructions [Murakami '660 ¶ 0011-
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 21 (dependent on claim 1):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Murakami '660 does not disclose checking to determine whether a new device was detected on the local customer premises network includes checking, at the first customer premises device, a list of known previously detected devices to determine if a detected device is new, a new device being a detected device which is not included on the list of known previously detected devices
Further:
Ansari '942 discloses checking to determine whether a new device was detected on the local customer premises network includes checking, at the first customer premises device, a list of known previously detected devices to determine if a detected device is new, a new device being a detected device which is not included on the list of known previously detected devices (home gateway keeps a record or table of devices that have been configured [Ansari '942 ¶ 0187, 0185-0188]; home gateway records configuration state of end point devices and retrieves and applies only those updates needed by a particular device [Ansari '942 ¶ 0195, 0199, 0202])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 with the home network management by gateway of Ansari '942 to arrive at an apparatus, method, and product including:
checking to determine whether a new device was detected on the local customer premises network includes checking, at the first customer premises device, a list of known previously detected devices to determine if a detected device is new, a new device being a detected device which is not included on the list of known previously detected devices
Per claim 22 (dependent on claim 1):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Murakami '660 does not disclose the first device is a device that was configured for service based on a MAC address without requiring user input for authentication or account identification purposes
However, Murakami discloses the first device is a device that was configured for service without requiring user input for authentication or account identification purposes (configures gateway automatically [Murakami '660 ¶ 0039, 0032-0039, Figs. 4])
Further:
Ansari '942 discloses the first device is a device that was configured for service based on a MAC address without requiring user input for authentication or account identification purposes (home gateway "registers and authenticates itself" by submitting hardware identifier [Ansari '942 ¶ 013-0147]; configures gateway by MAC address [Ansari '942 ¶ 0148])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 with the home network management by gateway of Ansari '942 to arrive at an apparatus, method, and product including:
the first device is a device that was configured for service based on a MAC address without requiring user input for authentication or account identification purposes
Per claim 24 (dependent on claim 1):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Murakami '660 does not disclose the first customer premises device is a device which is registered and associated with the first customer account based on information supplied by a user of the first device and security information in the form of a password supplied by a user of the first device
Further:
Ansari '942 discloses the first customer premises device is a device which is registered and associated with the first customer account based on information supplied by a user of the first device and security information in the form of a password supplied by a user of the first device (registers home gateway using user-submitted information, including password [Ansari '942 ¶ 0148])

the first customer premises device is a device which is registered and associated with the first customer account based on information supplied by a user of the first device and security information in the form of a password supplied by a user of the first device
Per claim 25 (dependent on claim 10):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 21 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 26 (dependent on claim 10):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 22 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 27 (dependent on claim 10):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 24 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 23 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Murakami '660 in view of  Raleigh '854 in view of Ansari '942 in view of U.S. Publication 20140344897 to Cholas et al. (hereinafter "Cholas '897").  Cholas '897 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 23 (dependent on claim 22):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 the elements detailed in the rejection of claim 22 above, incorporated herein by reference
Murakami '660 does not disclose the first device is a set top box

Cholas '897 discloses the first device is a set top box (customer premises device functionality, e.g. set-top box and gateway functions, may be integrated together as one device [Cholas '897 ¶ 0089])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 with the customer premises device integration of Cholas '897 to arrive at an apparatus, method, and product including:
the first device is a set top box
A person having ordinary skill in the art would have been motivated to combine them at least because where both set-top box functionality and gateway functionality are needed, adding set-top box functionality to a gateway would reduce expense by reducing the number of devices and improve security by avoiding transmission of credentials and confidential content between the STB and the gateway.  A person having ordinary skill in the art would have been further motivated to combine them at least because Cholas '897 teaches [Cholas '897 ¶ 0089] modifying a device registration system [Murakami '660 ¶ 0040-0055, Abstract] such as that of Murakami '660 to arrive at the claimed invention; because doing so constitutes use of a known technique (customer premises device integration [Cholas '897 ¶ 0089]) to improve similar devices and/or methods (device registration system [Murakami '660 ¶ 0040-0055, Abstract]) in the same way; because doing so constitutes applying a known technique  (customer premises device integration [Cholas '897 ¶ 0089]) to known devices and/or methods (device registration system [Murakami '660 ¶ 0040-0055, Abstract]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as .
Claim(s) 6-9, 14-18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Murakami '660 in view of  Raleigh '854 in view of Ansari '942 in view of U.S. Publication 20120033642 to Sing et al. (hereinafter "Sing '642").  Sing '642 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 6 (dependent on claim 5):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 5 above, incorporated herein by reference
Murakami '660 discloses operating the first customer premises device to detect an additional new device on the local customer premises network (gateway detects request from terminal device for registration [Murakami '660 ¶ 0003-0004, 0021, 0040-0043, Figs. 5-6])
Murakami '660 does not disclose operating the first customer premises device to prompt a user to indicate whether the additional new device should be registered as corresponding to the first customer account
Murakami '660 does not disclose operating the first customer premises device to take action based on user input received in response to said prompt
Further:
Raleigh '854 discloses operating the first customer premises device to prompt a user to indicate that the additional new device should be registered as corresponding to the first customer account (system for letting subscribers manage devices and accounts for service plans [Raleigh '854 Abstract, ¶ 0895-0896, Fig. 15C]; prompts master device user interface for inputs accepting or declining to add secondary device to account [Raleigh '854 ¶ 0874-0877, 0895-0896, Fig. 15C])


operating the first customer premises device to prompt a user to indicate that the additional new device should be registered as corresponding to the first customer account
Still further:
Sing '642 discloses operating the first customer premises device to detect an additional new device on the local customer premises network (when premises network 100 detects that mobile device 165 is not registered, ask user, and register mobile device 165 in association with premises network 100 and issue connectivity updates to outside network [Sing '642 ¶ 0052-0059])
Sing '642 discloses operating the first customer premises device to prompt a user to indicate that the additional new device should be registered as corresponding to the first customer record (prompts user to register device or not [Sing '642 ¶ 0056-0058]; maintains list of devices user has declined to register [Sing '642 ¶ 0058]; when premises network 100 detects that mobile device 165 is not registered, ask user, and register mobile device 165 in association with premises network 100 and issue connectivity updates to outside network [Sing '642 ¶ 0052-0059])
Sing '642 discloses operating the first customer premises device to take action based on user input received in response to said prompt (prompts user to register device or not [Sing '642 ¶ 0056-0058]; maintains list of devices user has declined to register [Sing '642 ¶ 0058]; when premises network 100 detects that mobile device 165 is not registered, ask user, and register mobile device 165 in association with premises network 100 and issue connectivity updates to outside network [Sing '642 ¶ 0052-0059])

It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have 
operating the first customer premises device to detect an additional new device on the local customer premises network
operating the first customer premises device to prompt a user to indicate that the additional new device should be registered as corresponding to the first customer account
operating the first customer premises device to take action based on user input received in response to said prompt

A person having ordinary skill in the art would have been motivated to combine them at least because user prompts would allow the user to select devices to use with and devices not to use with the system.  A person having ordinary skill in the art would have been motivated to combine them at least because user prompts as in Sing '642 would allow the user to select devices to use with and devices not to use with the system of Murakami '660.  A person having ordinary skill in the art would have been further motivated to combine them at least because Sing '642 teaches [Sing '642 ¶ 0056-0058] modifying a device registration system [Murakami '660 ¶ 0040-0055, Abstract] such as that of Murakami '660 to arrive at the claimed invention; because doing so constitutes use of a known technique (user prompts [Sing '642 ¶ 0056-0058]) to improve similar devices and/or methods (device registration system [Murakami '660 ¶ 0040-0055, Abstract]) in the same way; because doing so constitutes applying a known technique  (user prompts [Sing '642 ¶ 0056-0058]) to known devices and/or methods (device registration system [Murakami '660 ¶ 0040-0055, Abstract]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as 
Per claim 7 (dependent on claim 6):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 in view of Sing '642 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference
Murakami '660 does not disclose taking action based on user input received in response to said prompt includes determining from user input that the customer does not want to register the additional new device with the first customer account
Murakami '660 does not disclose adding the additional new device to a list of detected devices that the customer does not want to add to a list of registered devices corresponding to the first customer account
Further:
Raleigh '854 discloses taking action based on user input received in response to said prompt includes determining from user input that the customer does not want to register the additional new device with the first customer account (system for letting subscribers manage devices and accounts for service plans [Raleigh '854 Abstract, ¶ 0895-0896, Fig. 15C])
Raleigh '854 discloses a list of registered devices corresponding to the first customer account (system for letting subscribers manage devices and accounts for service plans [Raleigh '854 Abstract, ¶ 0895-0896, Fig. 15C])

For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 with the user 
taking action based on user input received in response to said prompt includes determining from user input that the customer does not want to register the additional new device with the first customer account
a list of registered devices corresponding to the first customer account
Still further:
Sing '642 discloses taking action based on user input received in response to said prompt includes determining from user input that the customer does not want to register the additional new device with the first customer record (maintains list of devices user has declined to register [Sing '642 ¶ 0058])
Sing '642 discloses adding the additional new device to a list of detected devices that the customer does not want to add to a list of registered devices corresponding to the first customer record (maintains list of devices user has declined to register [Sing '642 ¶ 0058])

For the reasons detailed above with respect to claim 6, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 in view of Raleigh '854 with the detection and registration scheme of Sing '642 to arrive at a method including:
taking action based on user input received in response to said prompt includes determining from user input that the customer does not want to register the additional new device with the first customer account
adding the additional new device to a list of detected devices that the customer does not want to add to a list of registered devices corresponding to the first customer account
Per claim 8 (dependent on claim 6):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 in view of Sing '642 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference
Murakami '660 does not disclose taking action based on user input received in response to said prompt includes determining from user input that the customer wants to register the additional new device with the first customer account
Murakami discloses operating the first customer premises device to communicate a registration request including information corresponding to the additional new device to the network device requesting registration for the additional new device (registers new premises devices in association with customer record to provide connectivity updates for all devices on the record [Murakami '660 ¶ 0021-002, 0041, Figs. 5-6])
Further:
Raleigh '854 discloses taking action based on user input received in response to said prompt includes determining from user input that the customer wants to register the additional new device with the first customer account (prompts master device user interface for inputs accepting or declining to add secondary device to account [Raleigh '854 ¶ 0874-0877, 0895-0896, Fig. 15C])

For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 with the user control of accounts and devices [Raleigh '854 Abstract, ¶ 0895-0896, Fig. 15C] of Raleigh '854 to arrive at an apparatus, method, and product including:
taking action based on user input received in response to said prompt includes determining from user input that the customer wants to register the additional new device with the first customer account
Still further:
Sing '642 discloses taking action based on user input received in response to said prompt includes determining from user input that the customer wants to register the additional new device with the first customer record (prompts user to register device or 
Sing '642 discloses operating the first customer premises device to communicate a registration request including information corresponding to the additional new device to the network device requesting registration for the additional new device (when premises network 100 detects that mobile device 165 is not registered, ask user, and register mobile device 165 in association with premises network 100 and issue connectivity updates to outside network [Sing '642 ¶ 0052-0059]; when premises network 100 detects that mobile device 165 is not registered, ask user, and register mobile device 165 in association with premises network 100 and issue connectivity updates to outside network [Sing '642 ¶ 0052-0059])

For the reasons detailed above with respect to claim 6, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 in view of Raleigh '854 with the detection and registration scheme of Sing '642 to arrive at a method including:
taking action based on user input received in response to said prompt includes determining from user input that the customer wants to register the additional new device with the first customer account
operating the first customer premises device to communicate a registration request including information corresponding to the additional new device to the network device requesting registration for the additional new device
Per claim 9 (dependent on claim 8):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 in view of Sing '642 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Murakami '660 does not disclose taking action based on user input received in response to said prompt further includes operating the first customer premises device to receive security information intended for said additional new device from said network device
However, Murakami discloses taking action further includes operating the first customer premises device to receive security information intended for said additional new device from said network device (connectivity server 5 / 
Murakami '660 discloses operating the first customer premises device to provide said security information intended for said additional new device to said additional new device to thereby create a security association between said network device and said new additional device (gateway provides GUID and SECRET to terminal device [Murakami '660 ¶ 0044-0055, Figs. 5-6])
Still further:
Sing '642 discloses taking action based on user input received in response to said prompt further includes operating the first customer premises device to receive security information intended for said additional new device from said network device (prompts user to register device or not [Sing '642 ¶ 0056-0058]; maintains list of devices user has declined to register [Sing '642 ¶ 0058]; when premises network 100 detects that mobile device 165 is not registered, ask user, and register mobile device 165 in association with premises network 100 and issue connectivity updates to outside network [Sing '642 ¶ 0052-0059])
Sing '642 discloses operating the first customer premises device to provide said security information intended for said additional new device to said additional new device to thereby create a security association between said network device and said new additional device (prompts user to register device or not [Sing '642 ¶ 0056-0058]; maintains list of devices user has declined to register [Sing '642 ¶ 0058]; when premises network 100 detects that mobile device 165 is not registered, ask user, and register mobile device 165 in association with premises network 100 and issue connectivity updates to outside network [Sing '642 ¶ 0052-0059])

For the reasons detailed above with respect to claim 6, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 in view of Raleigh '854 with the detection and registration scheme of Sing '642 to arrive at a method including:
taking action based on user input received in response to said prompt further includes operating the first customer premises device to receive security information intended for said additional new device from said network device
operating the first customer premises device to provide said security information intended for said additional new device to said additional new device to thereby create a security association between said network device and said new additional device
Per claim 14 (dependent on claim 12):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 14):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 in view of Sing '642 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 15):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 in view of Sing '642 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and 7, and alternatively to features of claims 4 and 8, and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 15):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 in view of Sing '642 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 15):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 in view of Sing '642 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Murakami '660 in view of  Raleigh '854 in view of Ansari '942 in view of Sing '642 in view of U.S. Patent Beser '102").  Beser '102 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 19 (dependent on claim 19):
Murakami '660 in view of Raleigh '854 in view of Ansari '942 in view of Sing '642 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Murakami '660 does not disclose the processor of the first customer premises device is further configured to receive from the network device security information and an IP address to be used by said new additional device
However, Murakami '660 discloses the processor of the first customer premises device is further configured to receive from the network device security information to be used by said new additional device (connectivity server 5 / registration server 3 sends security information to gateway for terminal device [Murakami '660 ¶ 0044-0055, 0057, Figs. 5-6])
Murakami '660 does not disclose forward the received security information and IP address to the new additional device
However, Murakami '660 discloses forward the received security information to the new additional device (gateway provides GUID and SECRET to terminal device [Murakami '660 ¶ 0044-0055, Figs. 5-6])
Further:
Beser '102 discloses the processor of the first customer premises device is further configured to receive from the network device an IP address to be used by said new additional device (gateway obtains IP address for device from outside network [Beser '102 col. 26 l 36 – col. 29 l. 30; Figs. 15-17])
Beser '102 discloses forward the received IP address to the new additional device (gateway obtains IP address for device from outside network [Beser '102 col. 26 l 36 – col. 29 l. 30; Figs. 15-17])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Murakami '660 with the IP address assignment of Beser '102 to arrive at a method including:
the processor of the first customer premises device is further configured to receive from the network device security information and an IP address to be used by said new additional device
forward the received security information and IP address to the new additional device

A person having ordinary skill in the art would have been motivated to combine them at least because IP address assignment would enable registered devices to communicate on IP networks.  A person having ordinary skill in the art would have been further motivated to combine them at least because Beser '102 teaches [Beser '102 col. 26 l 36 – col. 29 l. 30; Figs. 15-17] modifying a device registration system [Murakami '660 ¶ 0040-0055, Abstract] such as that of Murakami '660 to arrive at the claimed invention; because doing so constitutes use of a known technique (IP address assignment [Beser '102 col. 26 l 36 – col. 29 l. 30; Figs. 15-17]) to improve similar devices and/or methods (device registration system [Murakami '660 ¶ 0040-0055, Abstract]) in the same way; because doing so constitutes applying a known technique  (IP address assignment [Beser '102 col. 26 l 36 – col. 29 l. 30; Figs. 15-17]) to known devices and/or methods (device registration system [Murakami '660 ¶ 0040-0055, Abstract]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (device registration system [Murakami '660 ¶ 0040-0055, Abstract] authenticates and registers devices while IP address assignment enables IP communication by registered devices [Beser '102 col. 26 l 36 – col. 29 l. 30; Figs. 15-17]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE C PARSONS/Primary Examiner, Art Unit 2494